September 10, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the language “disposed on another one of the backrest and the base” is unclear and confusing language.  On line 4, Applicant defines “a locking pin disposed on one of the backrest and the base”.  It appears that the language on line 4 should read as - - a locking or the base - - and the language on lines 5-6 should read as - - disposed on the other of the backrest and the base - -.
In claim 2, the phrase “wherein one of the locking component and the locking pin is retractable and extendable” should read as - - wherein one of the locking component or the locking pin is retractable and extendable - -.
In claim 3, line 2-4, the language “to the one of the locking component and the locking pin and configured to drive the one of the locking component and the locking pin to retract or extend” is unclear and confusing language.  It appears the language should read as - - to or the locking pin and configured to drive the one of the locking component or the locking pin to retract or extend - -.
In claim 7, the limitation “wherein the locking component is fixedly connected to the operating component and slidable along with the operating component” is unclear an confusing.  How can the “locking component” be both “fixedly connected” and slidable”?
In claim 13, lines 8-9, the language “disposed on another one of the backrest and the base” is unclear and confusing language.  On lines 4-5, Applicant defines “at least one locking pin disposed on one of the backrest and the base”. It appears that the language on lines 4-5 should read as - - at least one locking pin disposed on one of the backrest or the base - - and the language on lines 8-9 should read as - - disposed on the other of the backrest and the base - -.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.  Applicant should read through all of the claims to check for incorrect grammar and to ensure that they are clearly understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent application Publication No. 2010/0060055 A1).
    PNG
    media_image1.png
    360
    286
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    441
    269
    media_image2.png
    Greyscale

As for claims 1 and 13, Chen teaches child safety seat comprising a base 12, a backrest locking mechanism adapted for a backrest 14,16 and a base 12 of a child safety seat, the backrest being detachably connected to the base 12, and the backrest locking mechanism comprising: a 
As for claim 2, Chen teaches that one of the locking component and the locking pin is retractable and extendable.
As for claim 3, Chen teaches that the operating component is connected to the one of the locking component and the locking pin and configured to drive the one of the locking component and the locking pin to retract or extend.
As for claim 4, Chen teaches that wherein the operating component is a pressing component.
As for claim 5, Chen further teaches a recovering component 27 connected to the operating component, the recovering component being resiliently deformed when the operating component is operated, and the resiliently deformed recovering component driving the operating component to recover.
As for claim 6, Chen teaches that the operating Page 19 of 24component is slidable between a first position and a second position, the locking pin 19 and the locking hole structure engage with each other when the operating component 23 is located at the first position, the operating component drives the locking pin 19 and the locking hole structure to disengage from each other 
As for claim 11, Chen teaches an operating Page 20 of 24recess is formed on an end of the operating component exposed out of the backrest or the base.

Claims 7-10, 12, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636